Citation Nr: 1042212	
Decision Date: 11/09/10    Archive Date: 11/18/10

DOCKET NO.  10-33 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a left elbow 
disability.

4.  Entitlement to an initial compensable disability rating for 
service-connected scar on the right ankle.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from February 1951 to February 
1955.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2009 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  The Veteran's hearing loss first manifested itself many years 
after service; it is not attributable to his period of military 
service.

2.  The Veteran likely has tinnitus that is attributable to his 
active military service.

3.  The Veteran does not have a left elbow disability that is 
attributable to his active military service.

4.  The Veteran's right ankle scar disability is manifested by a 
1-cm wide by 2.5-cm long superficial scar that is not painful on 
objective evaluation; there are no signs of skin breakdown, and 
he has no inflammation, edema or keloid formation and no other 
disabling effects.  There is no objective evidence that the scar 
is tender, painful, ulcerated or adherent.  There is no 
limitation of function.  




CONCLUSIONS OF LAW

1.  The Veteran does not have hearing loss that is the result of 
disease or injury incurred in or aggravated by active military 
service; nor may his hearing loss be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309, 3.385 (2010).

2.  The Veteran has tinnitus that is the result of disease or 
injury incurred in active military service.  38 U.S.C.A. §§ 1110, 
1131, 5107; 38 C.F.R. §§ 3.303, 3.304.

3.  The Veteran does not have a left elbow disability that is the 
result of disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. 
§§ 3.102, 3.303, 3.304.

4.  The criteria for an initial compensable disability evaluation 
for a scar on the right ankle have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.118, 
Diagnostic Codes 7800-7805 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The Veteran served on active duty in the United States Navy from 
February 1951 to February 1955.  His DD 214 reflects that his 
military specialty was as an aviation ordinanceman.  

The Veteran's service treatment records (STRs) do not show any 
audiological testing.  The Veteran's hearing was tested by the 
whispered voice method and was recorded as 15/15 at the time of 
his entrance physical examination in February 1951 and his 
separation physical examination in February 1955.  The spoken 
voice test was also used in 1955 with a score of 15/15.

The Veteran's STRs are negative for complaints of ringing in the 
ears.  They are also negative for any evidence of a left elbow 
injury in service.  The Veteran's skin and glands were noted as 
normal on the front side of the February 1951 examination report.  
However, the back side of the report noted the presence of 
several scars at that time.  This included a 1-inch by 1/2-inch 
scar at the distal end of the left forearm.  A Report of Medical 
History form, dated in June 1951 shows that the Veteran checked 
"yes" to having a history of a painful or "trick" shoulder or 
elbow.  He also stated that he had not been hospitalized for 
anything other than his tonsils.  The form did not address the 
issue of whether the Veteran was referring to a shoulder or elbow 
when he checked this block.  

The Veteran was treated for a laceration of his right ankle in 
August 1953.  The entry notes that the Veteran suffered the 
laceration when he dove into some water and his right ankle 
struck the goggles of another diver.  The entry said the Veteran 
had a severe U-shaped cut over the external malleolus of the 
right fibula.  The Veteran received stitches on his initial 
treatment.  He was later transferred to the local Naval Hospital 
for further care.  The diagnosis was lacerated wound of the right 
ankle with no nerve or artery involvement.  The hospital entry 
noted that the physical examination was negative except for a 4-
centimeter (cm) by 4-cm cresentric laceration over the lateral 
malleolus of the right ankle that had been sutured.  The Veteran 
was treated in the hospital with an ace bandage pressure 
dressing.  He was discharged on September 3, 1953, fit for duty 
and to return to duty.  There were no further complaints related 
to the right ankle laceration in the STRs.  The separation 
physical examination noted the presence of the scar but no 
abnormality associated with the right ankle joint, muscles, or 
nerves.

The Veteran submitted his initial claim for VA disability 
compensation benefits in February 2009.  He claimed a left elbow 
disability, with treatment in 1998, and an injury to his right 
ankle.  He amended his claim to include bilateral hearing loss 
and tinnitus in March 2009.  The Veteran noted that his military 
specialty required him to spend hours on a flight deck where he 
was exposed to loud noise from the aircraft.  He contended that 
he suffered hearing loss and tinnitus as a result.

The Veteran also submitted a NA Form 13055, Request for 
Information Needed to Reconstruct Medical Data.  He listed "left 
elbow tendon" with a treatment date of August 9, 1952.  

The only private treatment records identified by the Veteran 
related to treatment for a rupture of the left distal biceps 
tendon.  The records were from the University of Kansas Medical 
Center for the period from October 1998 to January 1999.  The 
records show that the Veteran injured his left arm while 
attempting to lift something in October 1998.  There is no 
history of any prior injury to the left arm of any type.  The 
Veteran had successful surgery for his tendon in October 1998 
with follow-up visits noting his healing.

VA treatment records for the period from May 2006 to April 2010 
reflect sporadic treatment at VA for various complaints, but none 
related to the issues on appeal.  There are a number of entries 
noting that the Veteran received prescribed medication and 
treatment by a private physician, but the Veteran did not 
identify this physician, did not provide any records, and did not 
ask VA to obtain them.  

The Veteran was afforded a VA audiology examination in June 2009.  
The examiner noted that she had reviewed the claims folder.  The 
examiner noted the Veteran claimed noise exposure in service as a 
result of being an armament mechanic.  He loaded bombs and 
rockets onto planes.  The Veteran also reported being exposed to 
aircraft noise without use of hearing protection.  The examiner 
also recorded a history of pre-service noise exposure when the 
Veteran worked in a factory for seven months.  The Veteran denied 
post-service noise exposure as he worked with computers and had 
no recreational noise exposure.  The examiner also said the 
Veteran reported that his father had hearing loss of unknown 
etiology.

In regard to tinnitus, the examiner said the Veteran claimed 
tinnitus in the right ear with an unknown date of onset.  The 
tinnitus was recurrent/intermittent and reported to be aggravated 
by stress.  The examiner said the Veteran could not explain how 
often it occurred.

The results of audiometric testing were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
40
45
55
LEFT
30
45
45
45
55

The Veteran had a speech discrimination score of 94 percent for 
the right ear and 98 percent for the left ear.  The examiner said 
that the Veteran's tinnitus was as likely as not a symptom 
associated with the Veteran's hearing loss.  The examiner stated 
that it was less likely than not that the Veteran's hearing loss 
was due to acoustic trauma during military service.  The examiner 
noted that the entrance and separation physical examinations 
revealed normal hearing on the whisper test.  She further noted 
that such tests could not rule out hearing loss.

The examiner said the Veteran had some history of noise exposure 
prior to military service while working around machinery and 
grinders.  He also had a family history of hearing loss, 
including his father.  The examiner said that the Veteran's 
hearing loss configuration was not consistent with acoustic 
trauma as it did not recover at 8000 Hertz in either ear.  She 
said it is likely that aging effects were now present.  Finally, 
the examiner said the Veteran did not time lock his tinnitus to 
his active military service.  

The Veteran was also afforded a VA examination to evaluate scars 
on his right ankle and left arm in October 2009.  The examiner 
noted that the claims folder was not available for review.  In 
regard to the right ankle the examiner said there was a scar 
around the superior aspect of the right lateral malleolus that 
was horse shoe shaped.  There was no skin breakdown over the 
scar.  The Veteran reported that he experienced pain.  The 
examiner said the scar was 1-cm wide and 2.5 cm long.  The scar 
was not painful, and there were no signs of skin breakdown.  The 
scar was said to be superficial with no inflammation, edema, 
keloid formation or other disabling effects.  The diagnosis was 
scar from lacerated right ankle.

The examiner also noted a scar on the middle of the left forearm 
past the elbow.  The Veteran gave a history of pulled tendon and 
surgery to re-attach the tendon.  He said he injured his left arm 
in 1952-1953.  There is no indication that the Veteran reported 
his injury and surgery from October 1998.  The examiner went on 
to describe the scar and provided a diagnosis of surgical scar.  
No opinions were provided for either scar.

The RO granted service connection for the right ankle scar and 
provided a noncompensable disability rating in November 2009.  
Service connection was denied for hearing loss, tinnitus, and a 
left elbow injury.

The Veteran disagreed with the rating action in January 2010.  He 
alleged that the scar examination was inadequate as there was no 
discussion of whether there was any muscle damage and no x-ray 
was taken.  In regard to his left elbow the Veteran said VA took 
no effort to x-ray his elbow once they were aware of his injury.  
He questioned why, if there was an annotation on his separation 
physical examination to scars that came from an injury and that 
his entrance examination did not have entries relating to the 
same scars, this was not proof of an injury in service.  The 
Veteran also disputed the examiner's opinion regarding his 
hearing loss by saying his pre-service noise exposure was minimal 
and that his noise exposure in service was much greater.  He also 
took issue with noting a family history of hearing loss because 
he was the only son of three with hearing loss.  He also said he 
told the examiner that he had experienced hearing loss and 
tinnitus since service.  

II.  Analysis

Service Connection

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2010).  In addition, certain chronic 
diseases, including organic disease of the nervous system such as 
sensorineural hearing loss, may be presumed to have been incurred 
during service if the disorder becomes manifest to a compensable 
degree within one year of separation from active duty.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2010).  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and still has such 
condition.  Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States Court 
of Appeals for Veterans Claims (Court) or the United States Court 
of Appeals for the Federal Circuit (Federal Circuit), lay 
observation is competent.  

Continuity of symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; (2) 
evidence of post-service continuity of the same symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

Generally, service connection requires (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence of 
a nexus between the current disability and the in-service disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); accord 
Caluza v. Brown, 7 Vet. App. 498 (1995).

The Board notes that lay evidence in the form of statements or 
testimony of the Veteran is competent to establish evidence of 
symptomatology where symptoms are capable of lay observation.  
See Charles v. Principi, 16 Vet. App. 370, 374 (2002); Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  Also the absence of 
contemporaneous treatment records is not dispositive.  See 
Buchanan v. Nicholson, 451 F.3d. 1331 (Fed. Cir. 2006).  

In some cases, under 38 U.S.C.A. § 1154(a) (West 2002), lay 
evidence can be sufficient to establish diagnosis of a condition.  
See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In 
particular, the Federal Circuit stated that:

We have consistently held that "[l]ay 
evidence can be competent and sufficient to 
establish a diagnosis of a condition when 
(1) a layperson is competent to identify 
the medical condition, (2) the layperson is 
reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing 
symptoms at the time supports a later 
diagnosis by a medical professional.  

Davidson, 581 F.3d. at 1316 (citing Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir 2007).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

A.  Hearing Loss

For purposes of a hearing loss claim, impaired hearing will be 
considered a disability for VA purposes when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
4,000 Hertz is 40 decibels or greater, or when the auditory 
thresholds for at least three of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz are 26 decibels or greater, or when 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385 (2010).

In this case, the Veteran has stated his lay opinion as to why he 
believes he has hearing loss that is related to service - his 
noise exposure during service.  He has also said that he has had 
hearing loss since service.  The evidence of record does 
establish a current hearing loss disability for VA purposes.  
However, the VA examiner, after weighing the evidence of record 
concluded that the Veteran's hearing loss was not related to 
service.  She noted the Veteran's noise exposure, both before 
service and during.  The examiner concluded that the Veteran's 
hearing loss was not related to acoustic trauma during his 
military service.  She said the Veteran's hearing loss 
configuration was not consistent with acoustic trauma as it did 
not recover at 8000 Hertz in either ear.  She believed aging 
effects were now present.  

The examiner's opinion, as a medical professional, is afforded 
greater weight in this particular case because of her expertise 
and the explanation she provided.  She was aware of the Veteran's 
noise exposure in service but evaluated all of the evidence of 
record to conclude that the current hearing loss was not related 
to service, especially acoustic trauma which is the Veteran's 
main contention.

The Veteran is competent to provide evidence of his symptoms 
during and since military service.  The evidence in this case 
shows that it is likely the Veteran had noise exposure in service 
due to his military specialty.  38 U.S.C.A. § 1154(a) (West 
2002).  Although the Veteran has said he had a hearing loss in 
service and since, the Board finds that these statements are 
lacking in probative value in light of the other evidence of 
record.  The Veteran did not seek any treatment for his claimed 
hearing loss.  Further, he did not submit a claim for VA benefits 
in the 54 years since service.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical 
complaint can be considered, along with other factors concerning 
a claimant's health and medical treatment during and after 
military service, as evidence of whether an injury or a disease 
was incurred in service which resulted in any chronic or 
persistent disability.)  

The only evidence in favor of the Veteran's claim is his lay 
statements.  However, the VA examiner's explanation leads the 
Board to conclude that the Veteran's statements regarding 
continuity since service are not accurate, especially because the 
hearing loss does not medically appear to be due to acoustic 
trauma.  This conclusion regarding credibility is consistent with 
the absence of any complaint of hearing loss for so many years 
after service.  The VA medical examiner has provided a full 
review of the records and a reasoned opinion that is against the 
claim of service connection.  The Board therefore finds that the 
preponderance of the evidence is against the Veteran's claim.  
His claim for service connection for hearing loss is denied.

B.  Tinnitus

The same cases cited above provide for consideration of lay 
statements for the onset and continuity of symptomatology for 
tinnitus.  Moreover, tinnitus is a medical condition that is not 
typically noted in STRs.  It was not reported in this Veteran's 
STRs.  It is a disability that, many times, is based on lay 
statements.  

Unlike the Veteran's hearing loss, the VA examiner did not 
provide an opinion against the claim of service connection for 
tinnitus.  The examiner recorded that the Veteran said the date 
of onset of tinnitus was unknown.  The examiner then concluded 
her report by saying the Veteran did not time lock his tinnitus 
to active military service.  Nevertheless, the Veteran has 
maintained that his tinnitus has been constant since service.  

In consideration of the evidence of record, the Board finds that 
it is as likely as not that the Veteran has tinnitus that is 
attributable to his active military service.  Except for the 
absence of recorded complaints for many years, there is nothing 
about the record that directly refutes the Veteran's claim that 
he has had this problem since military service.  The Board 
therefore concludes that service connection is warranted for 
tinnitus.  

C.  Left Elbow

The Veteran alleges that he suffered a left elbow injury in 
service that somehow resulted in a scar on the left forearm.  The 
Veteran cites to the notation of a scar on his separation 
physical examination as proof that "something" happened to his 
left elbow in service.  However, he has curiously failed to 
provide any information as to what type of injury/illness 
occurred during service that affected his left elbow.

As for the notation of a scar on the February 1955 physical 
examination, the Veteran argues that there was no prior notation 
of such a scar on his entrance examination.  The Veteran failed 
to address the reverse side of his February 1951 entrance 
examination where several scars were noted, to include one on the 
left forearm.  This scar was of record at the time of the 
Veteran's entrance into service.  The same scar was noted on his 
February 1955 separation examination, without any intervening 
evidence of an injury or treatment noted during service.  (The 
Board notes that the RO made the same mistake as the Veteran in 
not reviewing the reverse side of the entrance physical 
examination where all of the Veteran's scars were noted).  

The only evidence of a left elbow injury of record is contained 
in the private records related to the Veteran's surgery in 
October 1998.  This surgery was necessitated by an injury that 
unequivocally occurred 43 years after service.  Moreover, the 
treatment records do not document any history of a prior injury 
to the left arm or elbow.  They all relate to the then-current 
injury of October 1998.

The Veteran listed a date of a left elbow injury of August 9, 
1952, on his NA Form 13055.  In light of the evidence of record, 
the Board does not find this listing as credible.  The Veteran's 
mere statement of a left elbow injury in August 1952 is not 
evidence of the actual occurrence in light of the complete 
absence of any such injury in the STRs.  There is no indication 
that the Veteran's STRs are incomplete.  No injury was noted on 
his February 1955 separation examination and no additional scar 
was noted at that time.

Moreover, the Veteran has relied completely on the STR physical 
examination reports to support his contention as stated in his 
NOD of January 2009.  He has failed to articulate any specific 
injury but only relied on his theory that the separation 
examination documented a scar that was not there previously.  An 
incorrect contention.  

The VA examiner erroneously reported that the Veteran suffered an 
injury to the left elbow during service between 1952-1953.  
However, the examiner did not have access to the Veteran's claims 
folder and this was based entirely on a history as related by the 
Veteran with no support in any of the other evidence of record.  
Thus the statement in the report is of no probative value.  See 
Reonal v. Brown, 5 Vet. App. 458, 460 (1993); LeShore v. Brown 8 
Vet. App. 406, 409; Coburn v. Nicholson, 19 Vet. App. 427 (2006).

In addition, the only evidence of a scar noted by examiner was 
the scar related to the Veteran's surgery from October 1998.  The 
scar was described as .1-cm wide by 23-cm long and as a surgical 
scar.  The STRs documented a 1-inch by 1/2-inch scar.  Clearly, the 
two are not the same.  

The Board finds that the Veteran's contentions of a left elbow 
injury in service are not credible.  The objective evidence of 
record directly contradicts his statements.  He has not alleged 
that his STRs are incomplete.  Thus, in light of the fact that 
the competent, objective, and credible evidence of record does 
not demonstrate any type of left elbow injury in service, and the 
Veteran's lack of identifying any event that occurred in service, 
other than his reliance on a scar, to cause a current left elbow 
disability, the claim for service connection is denied.  See 
Skoczen v. Shinseki, 564 F.3d 1319 (Fed. Cir. 2009) (Discussing 
circumstances where claimants have a responsibility under 
38 U.S.C.A. § 5107(a) (West 2002) to provide evidence in support 
of their claim).

Higher Rating--Right Ankle Scar

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2010).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2010).  The Veteran's claim 
for a higher evaluation for his disability of a scar of the right 
ankle is an original claim that was placed in appellate status by 
a notice of disagreement (NOD) expressing disagreement with an 
initial rating award.  As such, separate ratings can be assigned 
for separate periods of time based on the facts found--a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).

The Veteran's scar of the right ankle has been rated at the 
noncompensable level under Diagnostic Code 7805.  Diagnostic Code 
7805 is used to evaluate scar disabilities that are based on the 
limitation of function of the affected part.  See 38 C.F.R. 
§ 4.118.

The evidence of record does not support a higher rating under 
Diagnostic Code 7805.  The STRs clearly describe the Veteran's 
initial injury in service as a laceration that did not involve 
arteries or nerves.  Moreover, the initial treatment injury 
report, as well as the hospitalization report, did not describe 
any type of muscle, tendon, or ligament damage.  The separation 
physical examination noted only the residual scar from the well 
healed laceration.  There was no evidence of any impairment to 
the right ankle.

The October 2009 VA examination found no evidence of any 
limitation of the right ankle as a result of the scar.  The scar 
was superficial with no skin breakdown.  The examiner stated that 
there were no other disabling effects.

The Veteran contended in his NOD that the examiner did not order 
an x-ray for his right ankle.  He said there was no thought given 
as to whether there was muscle damage.  However, the Veteran made 
no complaint that his right ankle caused any difficulty such that 
an x-ray at the time of his claim or his examination would be 
called for.  He did not allege any impairment of the ankle joint 
itself.  Moreover, the STRs demonstrate that there was no muscle 
injury in service and the VA examiner stated as much when he said 
there were no other disabling effects.  Moreover, the Veteran had 
a number of diabetic foot examinations recorded in the VA 
treatment records.  He raised no complaints regarding his right 
ankle and no problems of the muscles, ligaments, joints, or even 
skin were identified in the records from 2006 to 2010.  There is 
no plausible basis to consider the Veteran for a higher rating 
based on a limitation of function of the right ankle.

The Board has considered additional diagnostic codes as a 
possible means of supporting a compensable disability rating.  
There is no basis for a compensable rating under Diagnostic Code 
7800 as the Veteran's disability does not involve his head, face 
or neck.  Further, there is no basis for a compensable rating 
under Diagnostic Code 7801 as the Veteran's scar is not shown to 
be deep or cause limited motion.  Also, the Veteran's scar is not 
shown to have an area of 144 square cm. or greater to warrant a 
10 percent rating under Diagnostic Code 7802.  38 C.F.R. § 4.118.

In addition, an unstable scar where, for any reason, there is 
frequent loss of covering of skin over the scar, warrants a 10 
percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7803 and Note 
(1) (2010).  Also, a 10 percent evaluation is warranted for 
superficial scars which are painful on examination.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2010).

The objective evidence of record does not support a compensable 
rating under either of these two diagnostic codes.  The Veteran 
does not have frequent loss of the covering skin, as shown by the 
VA examination and VA diabetic foot examinations.  Further, there 
is no objective evidence of record to demonstrate that the 
Veteran's right ankle scar is painful on examination.

The evidence does not support a compensable disability rating for 
the Veteran's service-connected scar on the right ankle at any 
time during the pendency of this appeal.

The Board has considered the doctrine of reasonable doubt, but 
finds that the record does not provide an approximate balance of 
negative and positive evidence on the merits.  The Board is 
unable to identify a reasonable basis for granting service 
connection for hearing loss and left elbow disability or a higher 
rating for the Veteran's service-connected scar on his right 
ankle.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).

III.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 
2010)), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  They also 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical or 
lay evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, VA 
is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between a veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The Veteran's claim for service connection for a scar on his 
right ankle has been granted.  He is seeking a higher disability 
rating as a downstream element.  The Board notes that once 
service connection is granted the claim is substantiated, 
additional notice is not required and any defect in the notice is 
not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 
Dingess, 19 Vet. App. at 490.  The Veteran did not raise any 
specific argument as to a particular disability rating or 
effective date at the time of his claim or prior to the grant of 
service connection.  Accordingly, no discussion of VCAA notice is 
required for this issue.

The Veteran submitted his initial claim involving his left elbow 
in February 2009.  The RO wrote to him in March 2009.  The 
Veteran was advised of the evidence required to substantiate his 
claim for service connection.  He was further advised of the 
information required from him to enable VA to obtain evidence on 
his behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such evidence 
or provide VA with the information necessary for VA to obtain 
such evidence on his behalf.  The RO informed the Veteran on the 
types of evidence he could submit that would support his claim 
for service connection.  The letter informed the Veteran of the 
evidence of record.  The letter included the notice elements 
required by Dingess for how VA determines disability ratings and 
effective dates.

The Veteran responded that he would be submitting additional 
evidence in March 2009.  

The Veteran submitted his claim for service connection for 
bilateral hearing loss in March 2009.  

The RO wrote to him in April 2009.  The notice provided was 
essentially the same as the RO's letter of March 2009.  The 
Veteran was also asked to submit any treatment records that he 
had that were related to his claimed conditions.  The Dingess 
elements were also addressed.

The Veteran responded to the letter in April 2009.  He reported 
that he had no additional evidence or information to submit.  

The Veteran's claim was denied in November 2009.  He submitted 
his NOD in January 2010 and provided specific arguments as to how 
the evidence supported his claim.  

The RO issued a statement of the case (SOC) in July 2010.  The 
SOC addressed the evidence of record, to include VA treatment 
records added since the rating decision of November 2009.  The 
Veteran's claim remained denied and the SOC provided him with the 
basis for the continued denial of his claim.  He perfected his 
appeal in August 2010.

The Veteran has not disputed the contents of the VCAA notice in 
this case.  He was afforded a meaningful opportunity to 
participate in the development of his claim.  From the outset he 
demonstrated actual knowledge of what was required to establish 
service connection for his claimed hearing loss as evidenced by 
his statements as he claimed noise exposure in service as the 
source of his hearing loss and his submission of evidence in 
support of that.  He also identified private records that he 
believed supported his claim for service connection for a left 
elbow disability.  Thus, the Board is satisfied that the duty-to-
notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) were satisfied.  

The Board also finds that VA has adequately fulfilled its 
obligation to assist the Veteran in obtaining the evidence 
necessary to substantiate his claims.  All available evidence 
pertaining to the Veteran's claims has been obtained.  As noted, 
his STRs were obtained and associated with the claims folder.  He 
provided only one source of private treatment and those records 
were obtained.  VA treatment records were also obtained and 
associated with the claims folder.  The Veteran was afforded VA 
examinations.  

The Board notes that the Court also held in Barr that "once the 
Secretary undertakes the effort to provide an examination when 
developing a service-connection claim, even if not statutorily 
obligated to do so, he must provide an adequate one or, at a 
minimum, notify the claimant why one will not or cannot be 
provided."  Barr, 21 Vet. App. at 311.  An opinion is considered 
adequate when it is based on consideration of the appellant's 
prior medical history and examinations and also describes the 
disability in sufficient detail so that the Board's evaluation of 
the claimed disability will be a fully informed one.  See Stefl 
v. Nicholson, 21 Vet. App. 120, 124 (2007) (stating that a 
medical opinion "must support its conclusion with an analysis 
that the Board can consider and weigh against contrary 
opinions").

The examinations in this case met the above-noted requirements.  
The audiology examiner provided a detailed history of the 
Veteran's service, and his noise exposure before, during, and 
after service.  She provided the several factors she considered 
in reaching her conclusion and opinion.  The examination was 
adequate and provided the Board with sufficient detail to make a 
fully informed decision.  

The examination of the Veteran's right ankle scar was also 
adequate.  The examiner provided a complete description of the 
characteristics of the scar and noted whether there was any 
impairment of function.  The findings provided for a ready 
application of the rating criteria pertaining to scars.

The Veteran was not provided an examination for a disability of 
the left elbow beyond the scar examination discussed, supra.  
However, the evidence of record did not establish a left elbow 
injury in service.  The Veteran's contentions in that regard have 
been discussed and shown to not be credible in light of the 
evidence of record.  Absent the establishment of an in-service 
injury, no examination was required in this case.  See Bardwell 
v. Shinseki, 24 Vet. App. 36 (2010); see also McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The Board finds that VA has satisfied its duties to notify and 
assist.  The Veteran has not identified any other pertinent 
evidence, not already of record.  The Board is also unaware of 
any such evidence.


ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for a left elbow disability is 
denied.

Entitlement to an initial compensation disability rating for a 
right ankle scar is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


